UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
SAMMY ELJAMAL,                                                 :   Case No. 15-22872 (RDD)
                                                               :
                                    Debtor.                    :
                                                               :
---------------------------------------------------------------x

                    ORDER GRANTING APPLICATION
           OF CHAPTER 11 TRUSTEE FOR INTERIM ALLOWANCE OF
        STATUTORY COMMISSION AND REIMBURSEMENT OF EXPENSES

                 Upon consideration of the application for interim allowance of statutory

commission and reimbursement of expenses under 11 U.S.C. §§ 326 and 331 filed by

Stephen S. Gray, as Chapter 11 trustee (the “Trustee”) of the estate of Sammy Eljamal,

dated October 24, 2018 (the “Commission Application”); and a hearing having been

held before the Court on November 29, 2018 to consider the Commission Application;

and the Court having entered its Order dated December 3, 2018 (Dkt. No. 858) granting

the final allowance of professional fees and expenses of all estate professionals in the

amounts set forth therein and authorizing and directing the Trustee to pay same to the

extent not previously paid, which amounts the Trustee has paid or is in the process of

paying; and proper notice of the Commission Application having been given; and

upon all of the prior proceedings in this Chapter 11 case; and after due deliberation and

sufficient cause appearing therefor, and the relief sought appearing reasonable and

proper, it is hereby ORDERED that:
             1.     The Commission Application is granted and the Trustee shall be

paid (a) reasonable compensation under sections 326 and 331 of the Bankruptcy Code in

the amount of $498,310.96, which amount constitutes the allowance of his interim

statutory trustee commission, without a bonus, and (b) reimbursed his actual and

reasonable expenses in the amount of $15,751.02.

Dated: White Plains, New York
      December 11, 2018                 /s/ Robert D. Drain    __________
                                        UNITED STATES BANKRUPTCY JUDGE




                                          2
